DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 8, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al (US Pub 20190180695).
             Regarding Claims 1, 8, Ha et al teaches a display panel (110 in Fig.1), comprising a backlight module (860 in Fig.21), a liquid crystal panel  (Paragraph 0052) assembled with the backlight module, and a backlight controller connected to the backlight module and the liquid crystal panel (Figs. 21-22; Paragraph 0140-0145), wherein the backlight controller obtains a real-time display frequency of the liquid crystal panel in response to a display operation of the display panel (Figs. 21-22; Paragraph 0140-0145), and regulates backlight brightness of the backlight module according to the real-time display frequency, such that display brightness of the display panel is maintained within a target brightness range (Figs. 21-22; Paragraph 0015, 0047-0056, 0067, 0140-0145).

             Regarding Claim 15, Ha et al teaches the display panel, wherein the liquid crystal panel comprises a driving integrated circuit (IC), and the backlight controller is integrated with the driving IC (Paragraph 0062).


Allowable Subject Matter
6.       Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.        The following is an examiner’s statement of reasons for allowance:  The prior arts fail to teach the display panel, wherein the backlight controller regulating the backlight brightness of the backlight module according to the real-time display frequency comprises:
dividing a display frequency range of the liquid crystal panel into at least two frequency bands, and specifying each of the frequency bands to correspond to a specific backlight brightness; and
regulating the backlight brightness into the specific backlight brightness to which one of the frequency bands that includes the real-time display frequency corresponds as claimed in Claims 2, 9.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/VIJAY SHANKAR/Primary Examiner, Art Unit 2622